                       Case 1:20-po-00240-SAB Document
                                  IN THE UNITED STATES 26  Filed 07/27/21
                                                        DISTRICT   COURT Page 1 of 2
                                                 For The
                                     EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,                               ) Case No. 1:20-po-00240-SAB
                                                        )
                                         Plaintiff,     ) DEFENDANT’S STATUS REPORT ON
v.                                                      ) UNSUPERVISED PROBATION
                                                        )
SCOTT R. DRUMMOND,                                      )
                                                        )
                                         Defendant.     )
                                                        )

        PURSUANT to an order of this Court the Defendant hereby submits its status report on
 unsupervised probation:
        Convicted of: 36 CFR § 327.3(c): Operation of Vessel/Watercraft in Prohibited or Restricted
 Area
              Sentence Date: March 24, 2021
              Review Hearing Date: August 19, 2021 at 10 a.m.
              Probation Expires On: September 24, 2021
 CONDITIONS OF UNSUPERVISED PROBATION:
 ☒            Obey all federal, state and local laws; and

 ☒            Monetary Fines & Penalties in Total Amount of: $390 which Total Amount is made up of a
              Fine: $ 350 Special Assessment: $ $10 Processing Fee: $ 30 Restitution: $ 0

 ☒            Payment schedule of $ 390  per month by the                    of each month. LUMP SUM PAYMENT
              TO BE PAID IN FULL BY 07/30/2021.

 ☐            Community Service hours Imposed of:

 ☒            Other Conditions:

              •      The defendant shall notify the court and, if represented by Counsel, your counsel of any change of
                     address and contact number.
              •      The defendant is ordered to personally appear for a Probation Review Hearing on 8/19/2021 at
                     10:00 am before U.S. Magistrate Judge Stanley A. Boone.
              •      A status report regarding the Defendant's performance on probation shall be filed 14 days prior to
                     the Probation Review.
              •      Pursuant to 18 USC § 3572(d)(3), while on probation and subject to any financial obligation of
                     probation. defendant shall notify the court of any material change in defendant's economic
                     circumstances that might affect defendant's ability to pay the full financial obligation.

 COMPLIANCE:

 ☒            Defendant has complied with and completed all conditions of probation described-above.

              Otherwise:

 ☒            Defendant has not been arrested, cited or charged with any federal, state or local criminal offenses since
              being placed on probation by this Court.
 CAED (Fresno)- Misd. 6 (Rev. 11/2014)
                      Case 1:20-po-00240-SAB Document 26 Filed 07/27/21 Page 2 of 2
                       If so, describe arrest/charge/citation (location, court, date & offense): Click here to enter text.

☒            To date, Defendant has paid a total of $ 390
             ☐ If not paid in full when was last time payment:      Date: Click here to enter a date.
                                                                    Amount:
☐            To date, Defendant has performed Click here to enter text. hours of community service.

☒            Compliance with Other Conditions of Probation:


GOVERNMENT POSITION:
☒            The Government agrees to the above-described compliance.
☐            The Government disagrees with the following area(s) of compliance:
             Government Attorney: Jeffrey A. Spivak, Assistant United States Attorney

DATED: 7/19/2021                                                         /s/ Jeffrey A. Spivak
                                                                       JEFFREY A. SPIVAK
                                                                       Assistant United States Attorney
DEFENDANT’S REQUEST (OPTIONAL):
             In light of the information detailed in this status report, the defendant moves for the following:
             ☒             that the review hearing set for 8/19/2021 at 10:00 am
                           ☐            be continued to Click here to enter a date. at 10:00 a.m.; or
                           ☒            be vacated.
             ☐             that Defendant’s appearance for the review hearing be waived.

DATED: 7/21/2021                                                        /s/ Scott R. Drummond
                                                                       SCOTT R. DRUMMOND, IN PRO PER

                                                               ORDER
             The Court having considered the defendant’s request,

             IT IS HEREBY ORDERED that the Defendant’s request is:

       ☒      GRANTED. The Court orders that the Review Hearing be vacated. The defendant
need not appear for the status review hearing.

             ☐             DENIED.

IT IS SO ORDERED.

Dated:            July 27, 2021
                                                                    UNITED STATES MAGISTRATE JUDGE

CAED (Fresno)- Misd. 6 (Rev. 11/2014)
